Exhibit 10.6

 
July 25, 2006
 
Board of Directors
Carrizo Oil & Gas, Inc.
1000 Louisiana, Suite 1500
Houston, TX 77002
Attention: Mr. Paul F. Boling
Chief Financial Officer
 

 
Re:
Engagement of Johnson Rice & Company L.L.C. as Managing Placement
Agent of up to 1,350,000 shares of Common Stock

 
Dear Sir:
 
1.  Engagement of Placement Agent. Carrizo Oil & Gas, Inc., a Texas corporation
(the “Company”), proposes to make a private placement (the “Offering”) of up to
1,350,000 shares of the Company’s common stock (“Common Stock”), par value $0.01
per share (individually, a “Security”, and collectively, the “Securities”),
pursuant to the exemptions (the “Exemptions”) from registration provided in the
Securities Act of 1933, as amended (the “Securities Act”). By entering into this
Placement Agent Agreement (this “Agreement”), the Company engages Johnson Rice &
Company L.L.C. (the “Agent”) as its managing “Placement Agent,” and as a
representative of such other participating broker/dealers as from time to time
are mutually agreed upon by the parties hereto and listed on Exhibit C attached
hereto (collectively, the “Placement Agents”), as from time to time updated, and
provided that each such other broker/dealers enter into an agreement with the
Agent in the form attached hereto as Exhibit E (the “Agreement Among Placement
Agents”) agreeing upon the allocation to the Placement Agents, cross-indemnities
and such other agreements typically found in agreements among multiple placement
agents, in connection with the Offering through July 27, 2006, at which time
this Agreement may terminate in accordance with Section 11 hereof. By entering
into this Agreement, the Agent acting on behalf of itself and the other
Placement Agents, severally, accepts such engagement and agrees, as more fully
described in Section 4(a) hereof, to use its reasonable best efforts to place up
to 1,350,000 shares of Securities solely with (i) institutions that are
“accredited investors” within the meaning of Rule 501(a)(1), (2), (3), (7) or
(8) of Regulation D under the Securities Act that (A) are current security
holders of the Company or have been security holders of the Company within the
12 months prior to the date the Agent or the Company first contacted such
prospective investor regarding the Offering (but not, in either case, someone
who only became a securityholder within 30 days of such date) and (B) have a
prior substantive relationship with either the Company or the Agent prior to the
date the Agent or the Company first contacted such investor regarding the
Offering; and (ii) “qualified institutional buyers” within the meaning of Rule
144A under the Securities Act that (A) did not attend, participate in, listen to
or view (in each case, whether in person or via webcast, whether live or via
replay or other delayed transmission or otherwise) any investment conferences at
which the
 

--------------------------------------------------------------------------------


 
Company made presentations (including the viewing or listening to the Company’s
presentation for such conference) within the 30 days prior to the date on which
such prospective investor was first contacted by the Company or the Agent in
connection with the proposed purchase of Shares in the Offering and (B) have a
prior substantive relationship with either the Company or the Agent prior to the
date the Agent or the Company first contacted such prospective investor
regarding the Offering or any such conference or presentation; in each case
including those institutions listed on Exhibit D hereto and any other such
institutions approved by the Company (the persons described in this sentence
being referred to herein as the “Qualified Investors”).
 
The offering price shall be such price as is mutually agreeable to the Company
and the Agent. The Company shall prepare a private placement memorandum, a
subscription and registration rights agreement (the “Subscription Agreement”)
and, if required, any other documents which may be necessary to comply with the
Exemptions, each of which shall be subject to the Agent’s reasonable approval
(the “Offering Documents”). The Agent hereby acknowledges and agrees that the
Company, in the Company’s sole discretion, may (1) reject any subscription for
Securities presented to the Company by the Agent, (2) withdraw the offering of
the Securities at any time, and (3) allot to any prospective investor less than
the full amount of Securities sought by it. The Company agrees to enter into a
Subscription Agreement with each of the purchasers of the Securities
(individually, an “Investor”, and collectively, the “Investors”) substantially
on the following terms: (1) the Company will use its commercially reasonable
efforts to file with the Securities and Exchange Commission (the “SEC”), within
thirty (30) days following the closing of the Offering, a registration statement
covering the resale of the Securities, and will use its commercially reasonable
best efforts to have such registration statement become effective with the SEC
as soon as practicable thereafter (with such initial and subsequent 30-day
periods being extended by such additional number of days as are attributable to
any delay caused by any act or failure to act by any of the Investors or their
counsel); (2) if the Company fails to file such registration statement within
thirty (30) days following the closing of the Offering, it will be required to
pay liquidated damages to each Investor in the Offering equal to two percent
(2%) of such Investor’s purchase price for Securities, and an additional two
percent (2%) of such Investor’s purchase price for Securities for each
additional 30-day period during which such registration statement is not filed
(with such initial and subsequent 30-day periods being extended by such
additional number of days as are attributable to any delay caused by any act or
failure to act by any of the Investors or their counsel); and (3) if such
registration statement has not been declared effective under the Securities Act
by the SEC within 120 days following the filing date of such registration
statement, it will be required to pay liquidated damages to each Investor in the
Offering equal to two percent (2%) of such Investor’s purchase price for
Securities, and an additional two percent (2%) of such Investor’s purchase price
for Securities for each additional 30-day period during which such registration
statement is not declared effective by the SEC (with such 120-day period or
30-day periods being extended by such additional number of days as are
attributable to any delay caused by any act or failure to act by any of the
Investors or their counsel).
 
The persons listed on Exhibit A attached hereto shall have entered into lock-up
agreements substantially in the form attached hereto as Exhibit B, and shall
have delivered the same to the Agent, on or prior to the closing of the
Offering.
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 
2.  Fees.
 
(a)  In consideration of the Agent’s performance of the services described in
Section 1 hereof, the Company agrees to pay to the Placement Agents a fee equal
to four percent (4.0%) of the gross proceeds of the Offering sold by the
Placement Agents (“Commissions”), of which amount no less than thirty percent
(30%) will be payable to the Agent and not more than seventy percent (70%) will
be payable to the other Placement Agents as a group, if any, listed on Exhibit C
attached hereto in accordance with the percentages set out in Exhibit C. The
Company shall pay to the Placement Agents all Commissions in full upon the
closing of the Offering.
 
(b)  Regardless of whether or not the Offering is completed or this Agreement is
terminated, the Company shall pay all of its expenses in connection with the
Offering and shall pay the Agent all reasonable out-of-pocket expenses incurred
by the Agent under this Agreement within five (5) business days after being
demanded by the Agent in writing with supporting documentation; provided,
however, that under no circumstances shall the Company be obligated to pay the
Agent an amount in excess of $35,000 (including attorneys’ fees) under this
subsection. In the event that the Offering is consummated, then an estimate of
expenses shall be paid to the Agent at the closing with the remainder to be
remitted upon demand as set forth above.
 
3.  Representations and Warranties of the Company. The Company represents and
warrants to and agrees with the Agent that:
 
(a)  The Offering Documents, and any amendments or supplements thereto
(including the documents that are incorporated therein by reference), will
conform in all material respects to any applicable requirements of the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and any applicable state securities laws, and the Offering
Documents, and any amendments or supplements thereto (including the documents
that are incorporated therein by reference), will not include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading, except that this
representation and warranty will not apply to statements or omissions made in
reliance upon and in conformity with information furnished by the Agent in
writing to the Company in connection with the Offering Documents, or any
amendment or supplement thereto.
 
(b)  The Company’s counsel will review the applicable registration requirements
of the Securities Act and all applicable state securities laws and if the
Offering is consummated reach a conclusion that the Exemptions are available to
the Company in this Offering and that the Company complies with the Exemptions.
The Company complies with the Exemptions.
 
(c)  All potential investors will be given reasonable access to material
information regarding the Company and reasonable opportunity to ask questions of
the Company’s executive officers. Notwithstanding the foregoing, the Company
shall not be required to disclose to the Agent or any potential investors any
material nonpublic information or information regarding the Company’s trade
secrets or other proprietary information.
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 
(d)  The Company makes, with respect to itself and this Agreement, all of the
representations made by it in Section 6 of the Subscription Agreement with
respect to itself and that agreement.
 
4.  Representations and Warranties of Placement Agents. The Agent does, and each
other Placement Agent will upon its execution and delivery of the Agreement
Among Placement Agents, represent and warrant to and agree with the Company,
severally (and not jointly or jointly and severally), that:
 
(a)  Such Placement Agent is familiar or will make itself familiar with all
applicable federal and state securities laws and the regulations thereunder
which restrict the public sale and distribution of securities without a
registration statement, qualification or exemption being in effect with respect
thereto. In exercising its duties under this Agreement, such Placement Agent
will not cause the Company to be engaged in a public offering, or otherwise take
any action or omit to take any action such that the Offering fails to be
entitled to the Exemptions.
 
Such Placement Agent will offer Securities only to those offerees who such
Placement Agent reasonably believes are Qualified Investors or are otherwise
approved in advance in writing by the Company and will provide certification as
to the foregoing upon request by the Company, all in the manner described in the
Subscription Agreement. Such Placement Agent will not disclose any material
nonpublic information regarding the Company to any offeree, including without
limitation, the fact that the Company is considering the private placement of
the Securities, without first obtaining an agreement, oral or written, from such
offeree that such information is to be kept confidential and used only in
connection with the Offering.
 
Such Placement Agent shall (i) deliver to each prospective investor that agrees
to the foregoing, a current copy of the Offering Documents, (ii) maintain and
furnish to the Company a list of all prospective investors contacted by such
Placement Agent with regard to the Offering, including, if requested by the
Company, the addresses of such prospective investors and the name and telephone
number of a contact person with respect thereto, and (iii) present to the
Company all written offers for the purchase of Securities received by such
Placement Agent from any such prospective investors.
 
(b)  Such Placement Agent shall comply with all applicable federal, state and
other regulatory agencies’ securities laws, regulations and rules applicable to
the Offering, including, without limitation, those restricting the solicitation
of investors and those requiring the delivery to investors of certain
information about the Company and the Offering.
 
(c)  Such Placement Agent shall comply with all applicable laws and the rules of
the National Association of Securities Dealers, Inc. in recommending to a
customer the purchase, sale or exchange of the Securities.
 
(d)  Such Placement Agent shall not give to any prospective investor any
information, sales or advertising material or make any representation in
connection with the Offering other than as contained in the Offering Documents
or as otherwise agreed to by the Company which representation includes any
untrue statement of any material fact or omission to state a material
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 
fact necessary to make the representation, in light of the circumstances under
which they were made, not misleading, and will distribute such permitted
materials in accordance with the legends thereon and applicable securities laws.
 
5.  Covenants of the Company. The Company agrees with the Agent that until this
Agreement terminates pursuant to Section 11 hereof:
 
(a)  The Company will advise the Agent promptly and consult with the Agent
regarding the drafting of the Offering Documents (but not including documents
already filed or required to be filed, subsequent to the execution of this
Agreement, with the SEC in accordance with Section 12, Section 14 or Section 15
of the Exchange Act) and any amendments or supplements thereto and all related
documents, including Subscription Agreements, confidential investor
questionnaires, an opinion of counsel to the Company and other documents
associated with the Offering. The opinion will be addressed to the Placement
Agents and will be substantially in the form attached hereto as Exhibit F.
 
(b)  The Company will not distribute any Offering Documents or amendments or
supplements thereto, that name the Agent as a Placement Agent to any potential
investor without the prior written consent of the Agent.
 
(c)  The Company will furnish to the Agent copies of all Offering Documents in
such quantities as the Agent may reasonably request.
 
(d)  If any event occurs following the Company’s agreement that marketing
efforts may commence and prior to the closing of the Offering as a result of
which any Offering Documents, as then amended or supplemented (including the
documents that are incorporated therein by reference), would include an untrue
statement of a material fact, or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company will promptly prepare (and file with the
SEC or any state securities commission, if so required) any amendment or
supplement which will correct such statement or omission or an amendment or
supplement which will effect such compliance and will supply such amended or
supplemented Offering Documents to the Agent, in each case as soon as available
and in such quantities as the Agent may reasonably request.
 
(e)  During the period from the date of this Agreement to the completion of the
Offering, an officer of the Company shall promptly notify an officer of the
Agent of material events which would necessitate modification of any Offering
Documents or any amendments or supplements thereto and shall be reasonably
responsive to the Agent’s inquiries about the Company’s ongoing operations as
they relate to the Offering and the Offering Documents or any amendments or
supplements thereto. The Company shall permit the Agent to make such
investigations of the business, properties and financial and legal conditions of
the Company and its subsidiaries as the Agent may reasonably request provided
such investigations shall remain confidential. No such investigation by the
Agent, if made, shall affect the representations and warranties of the Company
in Section 3 hereof.
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 
(f)  Except as otherwise agreed to by the Company, as is required by law
(including applicable securities laws) or as is necessary to complete its
engagement hereunder, the Agent will keep confidential and use solely in the
performance of its services hereunder all information which is supplied by the
Company and which has not previously entered the public domain, and will not use
any such information for its own benefit except in connection with the matters
undertaken pursuant to the terms of this engagement. At the termination of this
Agreement, upon the request of the Company, the Agent shall return all
information and copies thereof furnished by the Company, other than materials
which the Agent’s counsel advises it to retain to evidence its due diligence in
connection with the performance of its services.
 
6.  No Liability; Indemnification.
 
(a)  Neither the Agent or any other Placement Agent, nor any of their respective
officers, directors, employees, attorneys, agents, or representatives, or any
person controlling the Agent or any other Placement Agent within the meaning of
federal and state securities laws (“controlling persons”), will be liable to the
Company for any claims, damages, expenses, losses or liabilities of any kind or
nature (“Losses”) related to, arising out of, or in connection with their
engagement hereunder except to the extent a court having jurisdiction shall have
determined by a final nonappealable judgment that such Loss resulted from
information furnished by or on behalf of that Placement Agent in writing
specifically for use in the Offering Documents or the gross negligence or
willful misconduct of such person, in which event the person or persons
furnishing such information or so determined to have committed gross negligence
or willful misconduct shall not be released by this paragraph 6(a).
 
(b)  The Company shall (1) indemnify and hold harmless the Agent, the other
Placement Agents and the respective directors, officers, agents, employees and
controlling persons of the Agent and such other Placement Agents (collectively,
the “Agent Indemnified Persons”) from and against any and all Losses of any kind
or nature (including reasonable attorneys’ fees) as incurred, to which any Agent
Indemnified Person may become subject, to the extent such Losses are related to,
arise out of, or arise in connection with, the rendering of services by the
Agent or such other Placement Agents hereunder, including, without limitation,
(i) any Action (as defined below) or Loss related to, arising out of, or arising
in connection with any violation of the registration requirements under the
Securities Act or any state or foreign securities law in connection with the
offering contemplated by this Agreement, except that a Placement Agent and its
directors, officers, agents, employees and controlling persons shall not be
indemnified against a registration violation caused by it or them, (ii) any
Action or Loss related to, arising out of, or arising in connection with any
breach of this Agreement by the Company and (iii) any Action or Loss related to,
arising out of, or arising in connection with any untrue statement or alleged
untrue statement of any material fact contained in the Offering Documents, or
any amendment or supplement thereto (including any document incorporated therein
by reference), or related to or arising out of the omission or alleged omission
to state therein a material fact necessary to make the statements therein not
misleading; provided, however, that in the case of this clause (iii) the Company
shall not be liable to a particular Placement Agent if and to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in conformity with information furnished by or on behalf of that
Placement Agent in writing specifically for use in the Offering Documents;
provided, however, that in any instance under this paragraph 6(b)
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 
an Agent Indemnified Person shall not be entitled to be indemnified and held
harmless hereunder to any extent that a court having jurisdiction shall
determine by a final nonappealable judgment that such Losses resulted from the
gross negligence or willful misconduct of such Agent Indemnified Person; and (2)
reimburse each Agent Indemnified Person promptly for any reasonable legal or
other out of pocket expenses incurred by it, as they are incurred and for which
reasonably satisfactory documentation is provided to the Company, to the extent
they relate to matters for which the Agent Indemnified Person is entitled to
indemnification hereunder, in connection with investigating, preparing to defend
or defending or providing evidence in any lawsuits, claims or other proceeding
(“Actions”) related to, arising out of, or in connection with, the rendering of
services by the Agent or such other Placement Agents hereunder; provided,
however, that in the event a final nonappealable judicial determination is made
to the effect that one or more Agent Indemnified Persons that makes a claim for
indemnification under this paragraph 6(b) is not entitled to be so indemnified
under this paragraph 6(b), such Agent Indemnified Person who is subject to such
determination will remit to the Company any amounts previously reimbursed under
this subparagraph 6(b)(2).
 
(c)  Each Placement Agent, severally (and not jointly or jointly and severally),
shall (1) indemnify and hold harmless the Company and each of its directors,
officers, agents, employees and controlling persons (together with the Company,
collectively called the “Company Indemnified Persons”) from and against any and
all Losses of any kind or nature (including reasonable attorneys’ fees) as
incurred, to which the Company or any other Company Indemnified Person may
become subject, to the extent such Losses are related to, arise out of, or arise
in connection with, the breach of this Agreement by such Placement Agent or the
gross negligence or willful misconduct of such Placement Agent; and (2)
reimburse each Company Indemnified Person promptly for any reasonable legal or
other out of pocket expenses incurred by it, as they are incurred and for which
reasonably satisfactory documentation is provided to the indemnifying Placement
Agent, to the extent such expenses relate to matters for which the Company
Indemnified Person is entitled to indemnification hereunder, in connection with
investigating, preparing to defend or defending or providing evidence in any
Actions to the extent they relate to such matters. The indemnification provided
under this paragraph 6(c) includes, without limitation, any Action or Loss
arising from or in respect of any untrue statement or alleged untrue statement
of any material fact contained in the Offering Documents, or any amendment or
supplement thereto, or related to or arising out of the omission or alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, but in any such case only if and to the extent such
misstatement or omission, or alleged misstatement or omission, was made in
conformity with information furnished by or on behalf of such Placement Agent in
writing specifically for use in the Offering Documents; provided, however, that
in the event a final nonappealable judicial determination is made to the effect
that one or more Company Indemnified Persons that makes a claim for
indemnification under this paragraph 6(c) is not entitled to be so indemnified
under this paragraph 6(c), such Company Indemnified Person who is subject to
such determination will remit to the Placement Agent any amounts previously
reimbursed under this subparagraph 6(c)(2).
 
(d)  Each indemnifying party agrees that the indemnification and reimbursement
commitments set forth in this paragraph 6 shall apply whether or not an
Indemnified Person is a formal party to any such Actions. The Company further
agrees that without the Agent’s prior
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 
consent, which will not be unreasonably withheld, any settlement of a lawsuit,
claim or other proceeding against the Company arising out of the engagement
contemplated by this Agreement that is entered into by the Company shall include
an explicit release from the party bringing such lawsuit, claim or other
proceeding of all Indemnified Persons, which release shall be reasonably
satisfactory to the Agent.
 
(e)  No Indemnified Person may, without the indemnifying party’s prior written
consent (which will not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment to any pending or threatened Action in
respect of which indemnification may be sought hereunder. Promptly after receipt
by an Indemnified Person of notice of any intention or threat to commence an
Action or notice of the commencement of any Action, such Indemnified Person
will, if a claim in respect thereof is to be made against an indemnifying party
pursuant hereto, promptly notify the indemnifying party in writing of the same;
provided, however, that any delay or failure to give such notice shall not
prejudice the rights of the Indemnified Person to be indemnified hereunder
except to the extent that the indemnifying party is actually prejudiced by such
delay or failure. In case any such Action is brought against any Indemnified
Person, the indemnifying party may elect to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Person. An Indemnified
Person may retain separate counsel to participate in the defense of any such
Action, which shall be at its own expense unless such counsel advises the
indemnifying party in writing that the same counsel may not represent the
indemnifying party and such Indemnified Person under applicable ethical
standards; provided, however, that in no event shall an indemnifying party be
required to pay fees and expenses for more than one firm of attorneys
representing all of the persons entitled to indemnification hereunder (with the
exception of local counsel where reasonably required).
 
(f)  THE COMPANY UNDERSTANDS AND ACKNOWLEDGES THAT THE INDEMNIFIED PERSONS ARE
RELEASED BY SECTION 6(a) FROM LIABILITY FOR THEIR OWN NEGLIGENCE (OTHER THAN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT DETERMINED AS STATED THEREIN) AND EACH
PARTY UNDERSTANDS THAT THE INDEMNIFIED PARTIES ARE INTENDED TO BE INDEMNIFIED
AND HELD HARMLESS BY SECTION 6(b) AGAINST THEIR OWN NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT DETERMINED AS STATED THEREIN).
 
(g)  The Company, the Agent and the Placement Agents agree that if any
indemnification or reimbursement sought pursuant to paragraph 6 is determined by
a court having jurisdiction by a final nonappealable judgment to be unavailable
other than for the reasons provided for in Section 6, then the Company and the
Placement Agents shall contribute to the losses, claims, damages, liabilities
and expenses for which such indemnification or reimbursement is held unavailable
in such proportion as is appropriate to reflect the relative benefits received
by, and fault of, the Company on the one hand, and each Placement Agent on the
other hand (severally and not jointly or jointly and severally), in connection
with the transactions to which such indemnification or reimbursement relates,
and other equitable considerations; provided, however, that in no event shall
the amount to be contributed by any Placement Agent pursuant to this paragraph
6(g) exceed the amount of the fees actually received by such Placement Agent
under this Agreement.
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 
7.  Allocation of Fees. If, on or prior the date of closing of the Offering, any
proposed Placement Agent whose name is set forth on Exhibit C shall fail to
execute the Agreement Among Placement Agents and participate in the Offering,
the fee that such Placement Agent would have received shall be allocated to the
participating Placement Agents in the proportion that their respective fee
allocations set forth on Exhibit C bear to the aggregate fee percentage that
would exist in the absence of the fee contemplated to be paid to the
nonparticipating Placement Agent.
 
8.  Notice. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication if addressed to the intended recipient as set forth below shall be
deemed to be duly given either when personally delivered or two days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
or one day after it is delivered to a commercial overnight courier, or upon
confirmation if delivered by facsimile:
 
If to the Company:
 
Carrizo Oil & Gas, Inc.
1000 Louisiana, Suite 1500
Houston, TX 77002
Attn: Mr. Paul F. Boling
Chief Financial Officer
Telephone: (713) 328-1000
Facsimile: (713) 358-6473
 
With copy to:
 
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, TX 77002
Attn: Gene J. Oshman, Esq.
Telephone: (713) 229-1178
Facsimile: (713) 229-7778
 
If to the Agent:
 
Johnson Rice & Company L.L.C.
639 Loyola Avenue, Suite 2775
New Orleans, LA 70113
Attn: Joshua C. Cummings, Partner
Telephone: (504) 584-1247
Facsimile: (504) 566-0742
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 
With copy to:
 
Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor
Houston, TX 77002
Attn: Robert G. Reedy
Telephone: (713) 226-6674
Facsimile: (713) 226-6274
 
Any party may give any notice, request, demand, claim, or other communication
hereunder using any other means, but no such notice, request, demand, claim, or
other communication shall be deemed to have been duly given unless and until it
is actually received by the party for whom it is intended. Any party may change
the address to which such notices, requests, demands, claims, or other
communications are to be delivered by giving the other parties notice in the
manner herein set forth.
 
9.  Benefit and Non-Assignment. This Agreement is made solely for the benefit of
the Agent and the other Placement Agents, the Company, their respective officers
and directors and any controlling person referred to in Section 15 of the
Securities Act, the respective Indemnified Persons, and their respective
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. Notwithstanding the foregoing, this
Agreement may not be assigned by the Agent without the prior written consent of
the Company or assigned by the Company without the prior written consent of the
Agent. The term “successor” or the term “successors and assigns” as used in this
Agreement shall not include any purchasers, as such, in the Offering. the Agent
is acting on behalf of itself and the other Placement Agents and may enter into
any amendment or waiver of the provisions hereof on behalf of such Placement
Agents.
 
10.  Survival. Subject to any applicable statutes of limitations, the respective
agreements, representations, warranties, covenants and other statements, of the
Agent or the Company or their officers as set forth in or made pursuant to this
Agreement shall survive and remain in full force and effect for a period of two
(2) years, regardless of (i) any investigation made by or on behalf of the Agent
or the Company or any such officer or director thereof or any controlling person
of the Company or the Agent and (ii) delivery of or payment for the Securities.
Any successor of the Company or the Agent or any controlling person, officer or
director thereof, as the case may be, shall be entitled to the benefits hereof.
Notice of a claim or Loss shall toll the expiration of each agreement,
representation, warranty, covenant and other statement on which such claim or
Loss is based.
 
11.  Termination. Either party may, at its option, terminate this Agreement
prior to the Closing of the Offering upon giving the other party written notice
in the event that (a) the other party fails to cure any violation of its
representations and warranties in Section 3 or 4 hereof, as applicable, within
15 days after the non-terminating party receives written notice of such
violation, or (b) the other party fails to comply in any material respect with
any of its covenants, including, in the case of the Company, those in Section 5
hereof. Notwithstanding any other provision in this Agreement, this Agreement
shall terminate on the earlier of (i) August 8, 2006
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 
or (ii) the closing of the Offering; provided, however, that the Company and the
Agent may mutually agree to extend such deadline; provided further, however,
that except as otherwise provided herein, neither the termination, for any
reason, of this Agreement nor the Closing of the Offering shall affect (1) any
compensation earned by the Agent up to the date of termination or completion, as
the case may be; (2) the reimbursement of expenses incurred by the Agent up to
the date of termination or completion, as the case may be; (3) the release and
indemnification provisions of Section 6 hereof, all of which shall remain
operative and in full force and effect; (4) the representations and warranties
in Sections 3 and 4 hereof; and (5) any liability for breaches that occur prior
to the date of termination.
 
12.  Governing Law. The validity, interpretation and construction of this
Agreement and of each part hereof will be governed by the laws of the State of
Texas without regard to the conflict of laws principles thereof.
 
13.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be deemed an original and all of which together will
constitute one and the same instrument.
 
[signature page follows]
 

Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us the enclosed duplicate hereof, whereupon it will
become a binding agreement between the Company and the Placement Agents in
accordance with its terms.
 
 
Very truly yours,
 
JOHNSON RICE & COMPANY L.L.C.
 
 
By: /s/ Joshua C. Cummings
Name:Joshua C. Cummings 
Title:Partner 
 
 
Accepted this 25th day of July, 2006
 
CARRIZO OIL & GAS, INC.
 
 
By: /s/ Paul F. Boling      
Paul F. Boling
Chief Financial Officer
 
Initial Here (Company)
 
_________________


--------------------------------------------------------------------------------


 